FILED
                                                                                      JAN 18 2022
                             UNITED STATES DISTRICT COURT                       Clerk, U.S. District & Bankruptcy
                             FOR THE DISTRICT OF COLUMBIA                       Court for the District of Columbia

DENNIS SHELDON BREWER,                         )
                                               )
                Plaintiff,                     )
                                               )      Civil Action No. 1:21-cv-03218 (UNA)
v.                                             )
                                               )
CHRISTOPHER WRAY, et al.,                      )
                                               )
                Defendants.                    )

                                  MEMORANDUM OPINION

        This matter is before the court on its initial review of plaintiff’s pro se complaint

(“Compl.”), ECF No. 1, and application for leave to proceed in forma pauperis, ECF No. 2. The

court will grant the in forma pauperis application and dismiss the case pursuant to 28 U.S.C. §

1915(e)(2)(B)(i), by which the court is required to dismiss a case “at any time” if it determines that

the action is frivolous.

        “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly

abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,

1309 (D.C. Cir. 1981).

        Plaintiff, a resident of New Jersey, alleges that various federal officials and agencies, and

members of the New York City Police Department, “have conducted ongoing operations against

[him]” Compl. at 5, using “novel technologies,” id. at 6, which “cause[] emotional trauma, physical

pain, manufactured body movements, thoughts, and verbalizations,” id. Plaintiff deems these

technologies “more s[]o[p]histicated than the technology used by U.S. adversaries to cause and
create the symptoms of Havana Syndrome.” Id. Plaintiff believes that this purported technology

is “an immediate and durable threat to” both his “life and health” and the safety of many others.

Id. Although “[m]onetary damages cannot be properly identified at this time due to [defendants’]

durable pattern of misconduct,” plaintiff declares that “[t]he amount in controversy exceeds

$15,000,000.” Id.

       The court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins.”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307-08.

       The instant complaint satisfies this standard. In addition to failing to state a claim for relief,

the complaint is deemed frivolous on its face. Consequently, the complaint and this case will be

dismissed. A separate order accompanies this memorandum opinion.

Date: January 18, 2022

                                               Tanya S. Chutkan
                                               TANYA S. CHUTKAN
                                               United States District Judge